DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sujod et al. (“Sujod”; A New Protection Scheme for Three-Level NPC Converter based DFIG using Zero State Control, Institute of Electrical Power System University of Duisburg-Essen Duisburg, Germany, 2013). 
Regarding claim 1: Sujod discloses a method for operating a multi-level bridge power converter of an electrical power system connected to a power grid, the power converter comprising a first converter coupled to a second converter via a DC link (as shown in Fig. 3), the power converter having a plurality of switching devices arranged in an active neutral point clamped topology (abstract), the method comprising: 
receiving, via a controller of the power converter, an indication of a transient event occurring in the power grid or the electrical power system (page 1, left column second full paragraph – the paper is based on fault ride through, inherently meaning a fault must occur); and, 
upon receiving the indication, activating a crowbar algorithm programmed in the controller of the power converter to bifurcate a current received by the power converter into a plurality of different current paths defined by the plurality of switching devices (as shown in Table 1 and arrows in Fig. 5).
Regarding claim 2: Sujod discloses the plurality of switching devices comprises, at least, a first set of middle point switching devices (Ta3, Fig. 5) and a second set of middle point switching devices (Ta4).
Regarding claim 3: Sujod discloses the plurality of switching devices comprise insulated gate bipolar transistors (IGBTs) (as shown in Fig. 5).
Regarding claim 9: Sujod discloses activating the crowbar algorithm programmed in the controller of the power converter to bifurcate the current received by the power converter into multiple current paths defined by plurality of switching devices further comprises: 
directing the current through a first current path defined by the first set of middle point switching devices and a second current path defined by the second set of middle point switching devices simultaneously (in the “Negative State” in Table 1).
Regarding claim 10: Sujod discloses the multi-level bridge power converter comprises at least a three-level bridge power converter (Tax, Tbx, Tcx, Fig. 5).
Regarding claim 11: Sujod discloses the electrical power system comprises a wind turbine power system, a solar power system, an energy storage power system or combinations thereof (in this case, a wind system, Fig. 3)
Regarding claim 12: Sujod discloses an electrical power system, comprising:
a doubly-fed induction generator having a rotor and a stator, the stator providing AC power to a stator bus (as shown in Fig. 3); 
a multi-level bridge power converter (MSC, LSC) coupled to the rotor of the doubly-fed induction generator, the power converter comprising a first converter coupled to a second converter via a DC link, at least one of the first converter or the second converter comprising a plurality of switching devices arranged in an active neutral point clamped topology (abstract); 
a controller (inherent) communicatively coupled to the power converter, the controller comprising at least one processor configured to implement a crowbar algorithm comprising a plurality of operations, the plurality of operations comprising: 
receiving, via a controller of the power converter, an indication of a transient event occurring in the power grid or the electrical power system (page 1, left column second full paragraph – the paper is based on fault ride through, inherently meaning a fault must occur); and, 
upon receiving the indication, activating a crowbar algorithm programmed in the controller of the power converter to bifurcate a current received by the power converter into a plurality of different current paths defined by the plurality of switching devices (as shown in Table 1 and arrows in Fig. 5).
Regarding claim 13: Sujod discloses the plurality of switching devices comprises, at least, a first set of middle point switching devices (Ta3, Fig. 5) and a second set of middle point switching devices (Ta4).
Regarding claim 19: Sujod discloses the multi-level bridge power converter comprises at least a three-level bridge power converter (Tax, Tbx, Tcx, Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sujod, in view of Trainer et al. (“Trainer”; US 2020/0099312).
Regarding claim 4: Sujod discloses wherein activating the crowbar algorithm programmed in the controller of the power converter to bifurcate the current received by the power converter into multiple current paths defined by plurality of switching devices further comprises: 
directing the current through a first current path defined by the first set of middle point switching devices (such as the “Zero State” in Table 1).
Sujod does not explicitly disclose monitoring a temperature of the first set of middle point switching devices; comparing the temperature to a temperature threshold; and  directing the current through a second current path defined by the second set of middle point switching devices when the temperature exceeds the temperature threshold.
However, Trainer discloses monitoring a temperature of the first set of middle point switching devices (paragraph 0047); 
comparing the temperature to a temperature threshold (paragraph 0047); and 
directing the current through a second current path defined by the second set of middle point switching devices when the temperature exceeds the temperature threshold (for example, C2 or C3, Table 3).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the IGBTs of Sujod to have the temperature protection of Trainer in order to ensure the IBGTs do not overheat. 
Regarding claim 5: Sujod discloses switching devices but does not explicitly disclose the first and second current paths each comprise different switching devices of the plurality of switching devices.
However, Trainer discloses the first and second current paths each comprise different switching devices of the plurality of switching devices (such as the difference between C1, C2, and C3, Table 3).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the IGBTs of Sujod to have the temperature protection of Trainer in order to ensure the IBGTs do not overheat. 
Regarding claim 6: Sujod discloses first and second sets of switching devices but does not explicitly disclose switching directing of the current between the first and second sets of middle point switching devices based on the temperature.
However, Trainer discloses switching directing of the current between the first (akin to S3p and S4p) and second sets (akin to S6p and S4p) of middle point switching devices based on the temperature (in the difference between C1 and C3, paragraph 0047).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the IGBTs of Sujod to have the temperature protection of Trainer in order to ensure the IBGTs do not overheat. 
Regarding claim 7: Sujod discloses generating, via the controller, a model of the first and second sets of middle point switching devices as a function of one or more electrical conditions, physical parameters, or time; and 
determining the operation of the first or second sets of middle point switching devices using the model (page 3, section V first paragraph).
Sujod does not explicitly disclose controlling the operation based on temperature of the switching devices. 
However, Trainer discloses controlling the operation based on temperature of the switching devices (paragraph 0047).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the IGBTs of Sujod to have the temperature protection of Trainer in order to ensure the IBGTs do not overheat. 
Regarding claim 8: Sujod discloses first or second sets of middle point switching devices, but does not explicitly disclose monitoring the temperature of the first or second sets of middle point switching devices via one or more sensors.
However, Trainer discloses monitoring the temperature of the first or second sets of middle point switching devices via one or more sensors (inherent as it is required for the control to be carried out).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the IGBTs of Sujod to have the temperature protection of Trainer in order to ensure the IBGTs do not overheat. 
Regarding claim 14: Sujod discloses wherein activating the crowbar algorithm programmed in the controller of the power converter to bifurcate the current received by the power converter into multiple current paths defined by plurality of switching devices further comprises: 
directing the current through a first current path defined by the first set of middle point switching devices (such as the “Zero State” in Table 1).
Sujod does not explicitly disclose monitoring a temperature of the first set of middle point switching devices; comparing the temperature to a temperature threshold; and  directing the current through a second current path defined by the second set of middle point switching devices when the temperature exceeds the temperature threshold.
However, Trainer discloses monitoring a temperature of the first set of middle point switching devices (paragraph 0047); 
comparing the temperature to a temperature threshold (paragraph 0047); and 
directing the current through a second current path defined by the second set of middle point switching devices when the temperature exceeds the temperature threshold (for example, C2 or C3, Table 3).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the IGBTs of Sujod to have the temperature protection of Trainer in order to ensure the IBGTs do not overheat. 
Regarding claim 15: Sujod discloses switching devices but does not explicitly disclose the first and second current paths each comprise different switching devices of the plurality of switching devices.
However, Trainer discloses the first and second current paths each comprise different switching devices of the plurality of switching devices (such as the difference between C1, C2, and C3, Table 3).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the IGBTs of Sujod to have the temperature protection of Trainer in order to ensure the IBGTs do not overheat. 
Regarding claim 16: Sujod discloses first and second sets of switching devices but does not explicitly disclose switching directing of the current between the first and second sets of middle point switching devices based on the temperature.
However, Trainer discloses switching directing of the current between the first (akin to S3p and S4p) and second sets (akin to S6p and S4p) of middle point switching devices based on the temperature (in the difference between C1 and C3, paragraph 0047).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the IGBTs of Sujod to have the temperature protection of Trainer in order to ensure the IBGTs do not overheat. 
Regarding claim 17: Sujod discloses generating, via the controller, a model of the first and second sets of middle point switching devices as a function of one or more electrical conditions, physical parameters, or time; and 
determining the operation of the first or second sets of middle point switching devices using the model (page 3, section V first paragraph).
Sujod does not explicitly disclose controlling the operation based on temperature of the switching devices. 
However, Trainer discloses controlling the operation based on temperature of the switching devices (paragraph 0047).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the IGBTs of Sujod to have the temperature protection of Trainer in order to ensure the IBGTs do not overheat. 
Regarding claim 18: Sujod discloses first or second sets of middle point switching devices, but does not explicitly disclose monitoring the temperature of the first or second sets of middle point switching devices via one or more sensors.
However, Trainer discloses monitoring the temperature of the first or second sets of middle point switching devices via one or more sensors (inherent as it is required for the control to be carried out).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the IGBTs of Sujod to have the temperature protection of Trainer in order to ensure the IBGTs do not overheat. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832